The appeal challenges the decree denying the appellant-complainant a divorce, and giving the mother the custody of the infant daughter.
The welfare of the child is always of paramount importance. Allen v. Allen, 239 Ala. 116, 194 So. 153; Goldman v. Hicks,241 Ala. 80, 1 So.2d 18; State ex rel. v. Black, 239 Ala. 644,196 So. 713.
We have carefully examined the record and are of opinion and hold that the decree of the trial court is without error in denying the divorce to the husband and in committing the custody of the four year old infant daughter to the mother.
This court has said that where no good purpose would be served by discussing or setting out the evidence, we will decline to do so. Davis v. Davis, 241 Ala. 385, 2 So.2d 780; Barley v. Wright, 233 Ala. 283, 171 So. 247.
The decree of the circuit court is affirmed.
Affirmed.
GARDNER, C. J., and BROWN and FOSTER, JJ., concur.